        Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 INSTANT ONE MEDIA, INC.,                    Civil Action Number
     Plaintiff,
            v.                               1:19-cv-00540-WMR
 EZFAUXDECOR, LLC, et al.,
     Defendants.                             RESPONSE TO MOTION FOR
                                             SANCTIONS


        DEFENDANTS’ RESPONSE TO MOTION FOR SANCTIONS


       This Court should deny Plaintiff’s motion for sanctions because it is both
frivolous and unsupported by law or fact.
       Plaintiff’s motion alleges that Defendants are currently violating Plaintiff’s

trademarks through URLs on the eBay and Amazon websites. Doc # 106 at pg 4.
Further, that showing these live websites during trial is necessary to its case. Id.
Because these URLs have changed over time, Plaintiff claims that Defendants are
somehow controlling the content of these URLs on these two third-party websites.
Id. at pg 5.
       It is frivolous to assert that Defendants are infringing Plaintiff’s trademarks,
and then at the same time, insist that the infringement continue unchanged so that
Plaintiff can access the URLs live during trial. It is equally frivolous to assert that
Defendants have a duty to assemble and document evidence available only through

third parties (eBay and Amazon) and provide that evidence to Plaintiff instead of
Plaintiff gathering this publically available information itself.


                                      Page 1 of 9
        Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 2 of 9




   I.       Defendant has no control over URLs maintained by eBay and
            Amazon on their own websites

        Defendants cannot be liable for spoliation of the URLs because Defendants
are not, and have never been, in control of the URLs. Wiedeman v. Canal Ins. Co.,
Case No. 1:15-cv-4182-WSD, 2017 U.S. Dist. LEXIS 88728 at *6 (U.S. Dist. ND
GA June 9, 2017) ("It is axiomatic that in order for there to be spoliation, the
evidence in question must have existed and been in the control of a party.").
Plaintiff complains about certain URLs on eBay and Amazon that it identified in
its exchange of trial exhibits. Doc # 106 at pg 4. These URLs are not tangible
documents. They are web addresses on the World Wide Web that contain a domain
name and other information to direct a web browser to a specific page online called
a web page.
        What Defendants control and don’t control is an issue for the jury. Plaintiff
will contend that Defendants controlled the content of these URLs on eBay and
Amazon. Doc # 106 at pg 4. Plaintiff will cite to a deposition excerpt where Amber
Shank stated that the person she had doing her listings on eBay and Amazon was
named Cindy Walter. Id. Listings that Defendant controls are not the same thing
as the URLs complained of by Plaintiff. Plaintiff is not complaining about the
wording of a listing which Defendants control. Rather, Plaintiff is complaining
about how eBay and Amazon tag and catalog the listings on URLs on their
websites.
        Defendant will testify that she does not influence or control how eBay and
Amazon tag and catalog her listings. Her trial testimony will be consistent with her


                                      Page 2 of 9
         Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 3 of 9




previous deposition testimony where she stated that she was unaware of any
problems with her current eBay listings:

         Q. Would you be surprised if I told you that your eBay account has tags that
         use Instant Stainless and Instant Granite on more than a dozen products?

    A. EBay? Well, if they do, I don't know how you got tags on there. Depo.
Amber Shank 254:7-12.

         Defendant communicated this same information to Plaintiff in the emails
attached to Plaintiff’s motion that were exchanged during the mediation. Doc #
106-2 at pg 2 (“To be clear, Amber is unaware of any prohibited uses of the terms
in her marketing. She has no idea what you are talking about with the URLs that
you identified. These are not connected with any current listing.”). Who controls

the URLs and meta tags on these third-party websites is a jury issue. Attempting an
end run around a jury’s determination of disputed material facts with a spoliation
motion should not be permitted.

   II.      The URLs have at all times been available to Plaintiff on the internet
            and Plaintiff has had full opportunity to monitor and document
            changes to the URLs

         Notwithstanding the fact that these URLs may be changing, and that such
changes are not directed or caused by Defendant, Plaintiff has not been prevented
from documenting these changes. The URLs are not something that are available
only to Defendant. Nor does documentation require access to Defendant’s eBay
and Amazon accounts. These URLs are on the internet and are equally available to
Plaintiff and Defendant. Plaintiff acknowledges that it monitors these URLs and


                                      Page 3 of 9
          Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 4 of 9




even attached examples of the claimed changing URLs to its motion.
      Plaintiff has had free and full opportunity to preserve whatever is out on the

internet that it believes will help its case. The most accepted way of capturing and
presenting information from the internet is through a qualified expert. Plaintiff was
free to designate an expert so that such information would be admissible. Plaintiff

failed to designate any experts. There is no rule or duty that requires Defendant to
assemble and document information that is available only through third parties
(eBay and Amazon), and then to provide that information to Plaintiff. Plaintiff is

responsible for obtaining and assembling its own evidence. Evidence that is freely
available to Plaintiff from the internet.

   III.     The content of the URLs is collateral to Plaintiff’s prima facie case

      In addition to proving that Defendants had control over the URLs on the
eBay and Amazon websites, Plaintiff must demonstrate that the claimed spoliated
evidence was crucial to its ability to prove its prima facie case. In Re Boston Boat
III, LLC, 310 F.R.D. 510, 514 (U.S. Dist. SD FL 2015). Evidence that is merely
relevant to a claim cannot be subject to a spoliation motion. Id. (“It is not enough
for the movant to show only that the spoliated evidence would have been relevant
to a claim or defense.”). The evidence must be crucial to the movant’s prima facie
case for such evidence to be subject to a claim of spoliation. Managed Care
Solutions, Inc. v. Essent Healthcare, Inc., 736 F. Supp. 2d 1317, 1322 (S.D. Fla.
2010) (finding that the allegedly spoliated evidence was not crucial to the
plaintiff's claims because it could still prove its case through other evidence


                                      Page 4 of 9
         Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 5 of 9




already obtained elsewhere).
      Plaintiff’s prima facie case is that Defendants willfully infringed its

trademarks. Plaintiff will offer the numerous trial exhibits that it has already
disclosed purportedly showing infringement occurring over a several years.
Plaintiff also intends to broadcast into the courtroom from the live eBay and

Amazon websites at trial. According to Plaintiff, these live webpages have already
changed from what is shown on its trial exhibits taken from the same websites.
That will be obvious by comparing the live URLs to the already disclosed trial
exhibits. What changes have occurred are collateral to Plaintiff’s case. The fact
that changes have occurred is the issue, not what those changes were.

   IV.     The content of the URLs is unconnected to the previous spoliation
           dispute that concerned preservation of Defendant’s own website

      The preservation of the Ezfauxdecor website, along with its meta tags, was
already dealt with and will be a matter for trial. See Order - Doc # 79. This Court
ruled that Defendant failed to prove that the copy of its website that Defendant
produced to Plaintiff, preserved the meta tags on that website. Doc # 79. This
Court ruled that it will allow the jury to be informed that Defendants were
responsible for the loss of archived website data on the Ezfauxdecor website. Id. at
pg 6. Further, that there is a rebuttable presumption that if the data had been
preserved it would have shown product listings on the website that violated
Plaintiff’s trademarks and violated the previous settlement agreement. Id.
      The Court found that the “electronic copy of the website as it existed before



                                     Page 5 of 9
       Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 6 of 9




the lawsuit [was] relevant to the alleged trademark violation.” Id. and pg 3.
Further, that the “website is the crux of Plaintiff’s case.” Id. at pg 5. The current

motion has nothing to do with Defendant’s website. In an effort to tie the current
motion to this Court’s previous ruling regarding Defendant’s website, Plaintiff
disingenuously mixes the words “meta tags” and URLs. Doc # 106 at pg 6. For

example, the heading of Plaintiff’s Section E reads:

      E. Defendants’ Failure to Preserve the Meta Tags and Underlying
      Electronic Data from the Live Sites Makes it Impossible to Cure the
      Prejudice That Is Caused by the Now-Missing Information. Doc # 106.

Although the motion complains of URLs changing, this heading morphs those
URLs into meta tags. Meta tags are not the same thing as URLs. Nor is there any
evidence that mega tags do, or even can, exist on the URLs.
      This new round of complaints about spoliation do not involve the
Ezfauxdecor website. Rather, they concern the content of third-party websites –
eBay and Amazon. Defendant has no control over URLs on these third-party
websites. Defendant posts listings to these websites through her eBay and Amazon
accounts. She does not, and cannot, control URLs created and maintained by eBay

and Amazon that index, catalog, and somehow tie into Defendant’s listings.

                                      Conclusion
      This Court should deny Plaintiff’s request for sanctions. The URLs are not

subject to a spoliation claim because Defendant does not have custody or control
over how eBay and Amazon index and catalog Defendant’s listings on these third-



                                      Page 6 of 9
       Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 7 of 9




party websites. The URLs are also not subject to a spoliation claim because the live
sites still exist and evidence of changes to those URLs is readily shown.

      This Court should consider sanctioning Plaintiff for filing a frivolous
motion. It is frivolous to assert that Defendants are infringing Plaintiff’s
trademarks, and then at the same time, insist that the infringement continue

unchanged so that Plaintiff can access the URLs live during trial. It is equally
frivolous to assert that Defendants have a duty to assemble and document evidence
available only through third parties (eBay and Amazon) and provide that evidence

to Plaintiff instead of Plaintiff gathering this publically available information itself.


Respectfully submitted:


 Woodhouse, LLC                              Krigel & Krigel, P.C.

 By: /s/ Samuel S. Woodhouse                 By: /s/ Paul K. Hentzen
 Samuel S. Woodhouse GA # 755070             Paul K. Hentzen         MO
 260 Peachtree Street, NW, Ste 1402          #50754
 Atlanta, GA 30303                           4520 Main, Ste 700
 PH: (404) 214-7200                          Kansas City, MO 64111
 FAX: (404) 214-7202                         PH: (816) 756-5800
 E-MAIL:                                     FAX: (816) 756-1999
 swoodhouse@woodhouselawfirm.com             E-MAIL:
 ATTORNEY FOR DEFENDANTS                     phentzen@krigelandkrigel.com
                                             ATTORNEY FOR DEFENDANTS
                                             ADMITTED PRO HAC VICE




                                      Page 7 of 9
       Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 8 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 INSTANT ONE MEDIA, INC.,                  Civil Action Number
     Plaintiff,
            v.                             1:19-cv-00540-WMR
 EZFAUXDECOR, LLC, et al.,
     Defendants.                           CERTIFICATE OF COMPLIANCE
                                           WITH LR 7.1D

             CERTIFICATE OF COMPLIANCE WITH LR 7.1D

      The undersigned counsel certifies that Defendants’ Response to Motion for

Sanctions has been prepared using Times New Roman 14 point type as approved

by LR 5.1(B) and the brief is less than 25 pages in length.

Respectfully submitted, September 2, 2020.


Woodhouse, LLC                             Krigel & Krigel, P.C.

By: /s/ Samuel S. Woodhouse                By: /s/ Paul K. Hentzen
Samuel S. Woodhouse GA # 755070            Paul K. Hentzen    MO #50754
260 Peachtree Street, NW, Ste 1402         4520 Main, Ste 700
Atlanta, GA 30303                          Kansas City, MO 64111
PH: (404) 214-7200                         PH: (816) 756-5800
FAX: (404) 214-7202                        FAX: (816) 756-1999
E-MAIL:                                    E-MAIL:
swoodhouse@woodhouselawfirm.com            phentzen@krigelandkrigel.com
ATTORNEY FOR DEFENDANTS                    ATTORNEY FOR DEFENDANTS
                                           ADMITTED PRO HAC VICE




                                    Page 8 of 9
       Case 1:19-cv-00540-WMR Document 109 Filed 09/02/20 Page 9 of 9




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 INSTANT ONE MEDIA, INC.,                    Civil Action Number
     Plaintiff,
            v.                               1:19-cv-00540-WMR
 EZFAUXDECOR, LLC, et al.,
     Defendants.                             CERTIFICATE OF FILING AND
                                             SERVICE

                  CERTIFICATE OF FILING AND SERVICE

      The undersigned counsel certifies that Defendants’ Response to Motion for

Sanctions was filed using the CM/ECF system, which will send notification of

such filing to all counsel of record in this matter.

Respectfully submitted, September 2, 2020.


 Woodhouse, LLC                              Krigel & Krigel, P.C.

 By: /s/ Samuel S. Woodhouse                 By: /s/ Paul K. Hentzen
 Samuel S. Woodhouse GA # 755070             Paul K. Hentzen    MO #50754
 260 Peachtree Street, NW, Ste 1402          4520 Main, Ste 700
 Atlanta, GA 30303                           Kansas City, MO 64111
 PH: (404) 214-7200                          PH: (816) 756-5800
 FAX: (404) 214-7202                         FAX: (816) 756-1999
 E-MAIL:                                     E-MAIL:
 swoodhouse@woodhouselawfirm.com             phentzen@krigelandkrigel.com
 ATTORNEY FOR DEFENDANTS                     ATTORNEY FOR DEFENDANTS
                                             ADMITTED PRO HAC VICE




                                      Page 9 of 9
